UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SHOWING ANIMALS RESPECT AND
 KINDNESS,

    Plaintiff,

      v.                                                   Civil Action No. 09–877 (CKK)
 UNITED STATES DEPARTMENT OF
 THE INTERIOR et al.,

    Defendants.


                                 MEMORANDUM OPINION
                                    (August 12, 2010)

       This is a Freedom of Information Act (“FOIA”) case brought by Plaintiff Showing

Animals Respect and Kindness (“Plaintiff”) against the United States Department of Interior

(“DOI”) and its component, the United States Fish and Wildlife Service (“FWS”) (collectively,

“Defendants”), relating to Plaintiff’s requests for information about Defendants’ criminal

investigation of Lee Marvin Greenly and Troy Lee Gentry for hunting and transporting a bear in

violation of the Lacey Act, 16 U.S.C. §§ 3371-78. Defendants have produced records responsive

to Plaintiff’s FOIA requests, withholding and/or redacting some records (including photographs

and video recordings) pursuant to various FOIA Exemptions. Defendants have filed a [16]

Motion for Summary Judgment Or Alternatively, Motion for Partial Summary Judgment and In

Camera Review of Certain Records, claiming that they have complied with all of their

obligations under FOIA. Plaintiff opposes Defendants’ motion and has filed its own [20] Motion

for Summary Judgment, contending that Defendants have improperly claimed an exemption with

respect to certain photographs, videos, and written records containing information about Messrs.
Greenly and Gentry. The parties have each filed replies to these motions, and they are now ripe

for decision. After a thorough review of the parties’ submissions and attachments thereto and

applicable case law and statutory authority, the Court shall GRANT-IN-PART Plaintiffs’ Motion

for Summary Judgment and DENY-IN-PART Defendants’ Motion for Summary Judgment with

respect to three video recordings identifying Messrs. Greenly and Gentry; the Court shall

GRANT-IN-PART Defendants’ Motion for Summary Judgment and DENY-IN-PART Plaintiff’s

Motion for Summary Judgment in all other respects.

                                        I. BACKGROUND

       A.      FWS and DOI’s Investigation into Lee Marvin Greenly and Troy Lee Gentry

       Lee Marvin Greenly (“Greenly”) is the operator of Minnesota Wildlife Connections, a

wildlife photography business providing captive-held animals for individuals to photograph in a

wild setting. Pl.’s Stmt.1 ¶ 1. In 1998, Greenly acquired “Cubby,” a trophy-caliber,

tame/captive-reared black bear. Id. After Cubby developed mouth problems that required

expensive dental work, Mr. Greenly sold Cubby to Troy Lee Gentry (“Gentry”), a singer best

known as half of the country-music duo Montgomery Gentry. See id. ¶¶ 2, 16; Decl. of Steve

Hindi ¶ 17 & Att. 14 (“Country Star Charged in Tame Bear Killing”). The men arranged to have



       1
          As a preliminary matter, the Court notes that it strictly adheres to the text of Local Civil
Rule 7(h) (formerly Rule 56.1 when resolving motions for summary judgment). See Burke v.
Gould, 286 F.3d 513, 519 (D.C. Cir. 2002) (finding district courts must invoke the local rule
before applying it to the case). The Court has advised the parties that it strictly adheres to Rule
7(h) and has stated that it “assumes facts identified by the moving party in its statement of
material facts are admitted, unless such a fact is controverted in the statement of genuine issues
filed in opposition to the motion.” [3] Order at 1 (May 13, 2009). Thus, in most instances the
Court shall cite only to one party’s Statement of Material Facts (“Stmt.”) unless a statement is
contradicted by the opposing party in its responding statement (“Resp. Stmt.”). The Court shall
also cite directly to evidence in the record, where appropriate.

                                                  2
Gentry kill Cubby with a bow and arrow while the bear was enclosed in a one-acre pen on

Greenly’s property. Pl.’s Stmt. ¶ 2. The taking of the black bear was videotaped and later edited

to appear as though Gentry killed the bear in a true “fair chase” hunting situation. Id. In the

video footage, the shooter is shown climbing into a tree stand, dressed in camouflage with a bow

and arrow, drawing the bow, shooting an arrow that strikes the bear in the side and shooting a

second arrow at the bear as it is walking away. Id. The video was edited to show the arrow

traveling in slow motion as it struck the bear. Id. The video also contains a narrative in which

the shooter talks to the camera about the hunt and how excited he was to have the opportunity to

harvest the bear. Id. At least some of this video footage was prepared by Gentry for later use on

television or in a music video. Id. ¶ 3. Gentry also arranged for photographs to be taken that

implied he had killed a wild bear. Id. ¶ 4. (Defendants have released copies of these

photographs with the faces of Gentry and Greenly redacted.) Id.

       After killing Cubby, Gentry and Greenly tagged him with a Minnesota hunting license

and registered the bear with the Minnesota Department of Natural Resources as though it was

lawfully taken from the wild population. See Pl.’s Mot. for Summ. J., Att. 1 (Plea Agreement) at

395-96.2 The men then facilitated the shipment of the bear’s hide from Minnesota to a

taxidermist in Kentucky. Id. at 396. Gentry gave a copy of the video of the shooting to the

taxidermist. Defs.’ Resp. Stmt. ¶ 3.3 A video showing a stuffed Cubby in Gentry’s game room

was aired on television (on the Outdoor Channel) three times during the week of July 24, 2006.


       2
        Page numbers refer to the numbers affixed by Defendants during their document
production.
       3
        The parties refer to this video footage by the disk on which it is maintained by
Defendants, which is “Disk 9.” See Defs.’ Resp. Stmt. ¶ 8.

                                                 3
Id. ¶ 5; Pl.’s Mot. for Summ. J., Att. 10 (Record of Information).4

       During the spring of 2004, FWS began an investigation concerning wildlife violations

occurring on the Rice Lake National Wildlife Refuge near Sandstone, Minnesota. Pl.’s Stmt. ¶ 6.

The initial investigation revealed equipment on the refuge suggesting that unlawful hunting was

occurring, and the officers recognized some of that equipment as belonging to “a property owner

in the immediate area who operated a wildlife photography business.” Id. The investigation

continued over the following year, and Greenly provided conflicting accounts of his activities,

including guiding black bear hunts. Id. ¶ 7. He later told investigators that the “large trophy

caliber bear” that had been killed in 2004 was not a wild bear, as he had previously claimed, but

was actually a bear raised tame in captivity. Id. During the investigation, FWS investigators

spoke with the taxidermist who stuffed Cubby, who provided the investigators with a copy of the

video depicting the hunt. Defs.’ Resp. Stmt. ¶ 8.

       In 2006, attorneys from the U.S. Department of Justice charged Gentry and Greenly with

felony violations of the Lacey Act, which prohibits, inter alia, the transport through interstate

commerce of wildlife taken in violation of any state law, 16 U.S.C. § 3372. Pl.’s Stmt. ¶ 10.

Both Greenly and Gentry entered plea agreements with the government. Greenly entered a plea

of guilty to two felonies under the Lacey Act and was sentenced to three years’ probation, fined

$1000, and ordered to pay restitution in the amount of $3068. Defs.’ Stmt. ¶ 14. Gentry entered

a plea of guilty to one misdemeanor count of conspiracy to violate the Lacey Act and was

sentenced to three months’ probation and fined $15,000. Id. In Gentry’s plea agreement, which



       4
        The parties refer to this video footage as “Disk 6,” and it was created from video footage
on another disk maintained by Defendants, “Disk 8.” See Defs.’ Resp. Stmt. ¶ 5.

                                                  4
was released by Defendants in response to Plaintiff’s FOIA request, Gentry agreed that he had

conspired to kill a black bear in a fenced enclosure and to submit a false record to the Minnesota

Department of Natural Resources registering the animal as lawfully taken, with the intent to

transport the bear in interstate commerce. See Pl.’s Mot. for Summ. J., Att. 1 (Plea Agreement)

at 394-95.

       B.      FOIA Requests Submitted by Plaintiff

       Plaintiff Showing Animals Respect and Kindness is a nonprofit organization dedicated to

the protection of animals both in captivity and in the wild. Pl.’s Stmt. ¶ 11. On or about October

25, 2007, the FWS Office of Law Enforcement (“OLE”) received a FOIA request from Plaintiff’s

president, Steve Hindi. Defs.’ Stmt. ¶ 1. The request was for “documents relating to the

UNITED STATES OF AMERICA v. LEE MARVIN GREENLY and TROY LEE GENTRY

CASE,” specifically “[c]opies of any videotapes seized.” Id. ¶ 2. Plaintiff states that it filed the

request “[s]eeking to understand why the government did not pursue stiffer penalties against Mr.

Gentry and Mr. Greenly for the senseless slaughter of Cubby.” Pl.’s Stmt. ¶ 12. The FWS OLE

conducted a search of its investigative case file and located three video recordings responsive to

Plaintiff’s request. Defs.’ Stmt. ¶ 3. On November 23, 2007, FWS informed Plaintiff that three

video recordings identifying individuals had been located and that the videos were being

withheld pursuant to FOIA Exemption 6.5 Later, FWS asserted that the videos were also




       5
        FOIA Exemption 6 covers “personnel and medical files and similar files the disclosure
of which would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C.
§ 552(b)(6).

                                                  5
withheld pursuant to FOIA Exemption 7(C).6

       In the Vaughn index7 produced by Defendants in this litigation, Defendants describe the

three videos as follows. As to the video on Disk 6:

       The video recording is approximately 5 minute 57 seconds long and is a segment of
       a cable television show called “Hunter’s Specialties: Game Room.” In this video
       recording, an individual, who identifies himself by name, leads a tour of his
       residence, including his “game room,” where a number of stuffed and mounted
       animals are displayed. One of the animals displayed in the video recording is a black
       bear, the killing of which was the subject of the OLE/FWS investigation. The
       individual narrates the video recording and is in view virtually throughout the
       recording, as is the interior of his house and garage, and the view from within his
       garage onto the street. To FWS’s knowledge, this video recording aired on cable
       television three times in February[8] 2006. To our knowledge, it has not aired since
       then and is not now available to the public.

Defs.’ Mot. for Summ. J., Vaughn Index (“Vaughn Index”) at 2-3. As to the second video

withheld, on Disk 8:

       The video recording is approximately 23 minutes and 44 seconds long and appears
       to consist of the unedited footage from which the “Game Room” segment, referenced
       above as Disc #6, was derived. In addition to the material included in the first video
       recording, this video recording includes more views of the interior of the individual’s
       house. The video recording also shows a view of the city skyline from a window in


       6
        FOIA Exemption 7(C) covers “records or information compiled for law enforcement
purposes, but only to the extent that the production of such records and information . . .could
reasonably be expected to constitute an unwarranted invasion of personal privacy . . . .” 5 U.S.C.
§ 552(b)(7)(C).
       7
         In Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), the D.C. Circuit held that agencies
should prepare an itemized index correlating each withheld document (or portion thereof) with a
specific FOIA exemption and the agency’s justification for nondisclosure. See 484 F.2d at 827.
       8
         Defendants’ original Vaughn index erroneously states that the video aired in February
2006; Defendants have clarified that the footage was recorded in February 2006 and aired three
times during the week of July 24, 2006. See Supp. Decl. of Marion Dean ¶ 4. According to a
document produced by Defendants, the Outdoor Channel planned to air the segment again in
October 2006 but pulled it from the schedule due to the FWS’s investigation.
See Pl.’s Mot. for Summ. J., Att. 10 (Record of Information).

                                                 6
        the house. To FWS’s knowledge, this video recording was never made public.

Id. at 3. As to the third video, on Disk 9:

        This video recording is approximately 12 minutes and 40 seconds long and shows the
        hunting of the black bear. This video recording starts with a title screen saying
        “Minn. Bear.” The individuals, who were the subjects of the FWS investigation, are
        pictured throughout this video recording. The first scene of this video recording
        shows the individuals on the porch of a building where they briefly discuss the
        weather and their hunting plans. In the next scene, one of the individuals, armed with
        a bow and several arrows, climbs a tree to a platform. Two minutes and 56 seconds
        into the video recording, the black bear is shot with an arrow by the individual on the
        platform. In the next scene, the two individuals track the wounded bear. Finally, the
        two individuals pose with the bear’s carcass. To FWS’s knowledge, this video
        recording was never made public.

Id. The FOIA officer in charge of responding to Plaintiff’s request, Marion Dean, determined

that these videos were exempt from FOIA because the individuals in the videos were subjects of

an FWS/OLE investigation. Decl. of Marion Dean ¶ 7. With respect to the footage on Disks 6

and 8, Ms. Dean has explained that the video footage shows the interior of the Gentry family

home. Supp. Decl. of Marion Dean ¶ 5. Plaintiff filed an administrative appeal with respect to

FWS’s withholding these three videos on December 17, 2007. Id. ¶ 8. However, FWS did not

rule on the appeal prior to the filing of this action.

        On or about May 7, 2009, Defendants received a second FOIA request from Plaintiff.

Defs.’ Stmt. ¶ 10. Plaintiff’s second request sought “all records, including any photographs,

videotapes, and e-mails, related to the investigation and the subsequent plea

agreement/sentencing of both Troy Gentry and Marvin Greenly.” Id. FWS personnel conducted

a search for responsive records and released a set of responsive records on August 28, 2009. Id.

¶ 12. Defendants informed Plaintiff that some documents had been withheld pursuant to FOIA




                                                    7
Exemptions 3, 5, 6, 7(C) and 7(E).9 Id. Defendants provided a second production on September

4, 2009. Id. The records or materials responsive to Plaintiff’s two FOIA requests consist of 827

pages and eleven CD/DVDs. Id. ¶ 16. Defendants redacted the names and faces of Gentry and

Greenly from many responsive records. Pl.’s Stmt. ¶ 14. Their names were not redacted on

some other responsive documents, and the name of Greenly’s business, Minnesota Wildlife

Connections, was not redacted. Id. ¶ 15.

        C.     The Filing of This Action

        Plaintiff filed this action on May 12, 2009. On September 11, 2009, Defendants filed

their Motion for Summary Judgment, which included a Vaughn index listing 127 records

withheld either in whole or in part pursuant a FOIA exemption. On October 9, 2009, Plaintiff

filed its Opposition and Cross-Motion for Summary Judgment. In its Opposition, Plaintiff

contends that Defendants improperly withheld the three responsive video recordings, improperly

redacted the names and faces of Greenly and Gentry from other responsive records, and

improperly withheld nonexempt portions of various other records. Both parties also filed briefs

in reply.

                                   II. LEGAL STANDARD

        In reviewing motions for summary judgment under FOIA, the Court must conduct a de

novo review of the record. See 5 U.S.C. § 522(a)(4)(B). In the FOIA context, “de novo review

        9
           FOIA Exemption 3 covers matters that are “specifically exempted from disclosure by
statute . . . .” 5 U.S.C. § 552(b)(3). FOIA Exemption 5 covers “inter-agency or intra-agency
memorandums or letters which would not be available by law to a party other than an agency in
litigation with the agency.” Id. § 552(b)(5). FOIA Exemption 7(E) covers records or
information compiled for law enforcement purposes to the extent they “would disclose
techniques and procedures for law enforcement investigations or prosecutions . . . .” Id.
§ 552(b)(7)(E).

                                               8
requires the court to ‘ascertain whether the agency has sustained its burden of demonstrating that

the documents requested . . . are exempt from disclosure under the FOIA.’” Assassination

Archives & Research Ctr. v. Cent. Intelligence Agency, 334 F.3d 55, 57 (D.C. Cir. 2003)

(quoting Summers v. Dep’t of Justice, 140 F.3d 1077, 1080 (D.C. Cir. 1998)). Summary

judgment is proper when “the pleadings, the discovery [if any] and disclosure materials on file,

and any affidavits show that there is no genuine issue as to any material fact and that the movant

is entitled to judgment as a matter of law.” FED . R. CIV . P. 56(c).

       All underlying facts and inferences are analyzed in the light most favorable to the non-

moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Only after an agency

seeking summary judgment proves that it has fully discharged its FOIA obligations is summary

judgment appropriate. Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996) (citing Weisberg v.

Dep’t of Justice, 705 F.2d 1344, 1350 (D.C. Cir. 1983). In opposing a motion for summary

judgment, a party must offer more than conclusory statements. See Broaddrick v. Exec. Office of

the President, 139 F. Supp. 2d 55, 65 (D.D.C. 2001) (citing Laningham v. U.S. Navy, 813 F.2d

1236, 1241 (D.C. Cir. 1987)). Indeed, a plaintiff pursuing an action under FOIA must establish

that the agency has improperly claimed an exemption as a matter of law or that the agency failed

to segregate and disclose all nonexempt information in the requested documents. See Perry-

Torres v. Dep’t of State, 404 F. Supp. 2d 140, 142 (D.D.C. 2005).

       Congress enacted FOIA for the purpose of introducing transparency to government

activities. See Stern v. Fed. Bureau of Investigation, 737 F.2d 84, 88 (D.C. Cir. 1984). Congress

remained sensitive, however, to the need to achieve balance between this objective and the

vulnerability of “legitimate governmental and private interests [that] could be harmed by release


                                                   9
of certain types of information.” Critical Mass Energy Project v. Nuclear Regulatory Comm’n,

975 F.2d 871, 872 (D.C. Cir. 1992); see also Summers v. Dep’t of Justice, 140 F.3d 1077, 1079

(D.C. Cir. 1998). Accordingly, FOIA provides nine exemptions pursuant to which an agency

may withhold requested information. See 5 U.S.C. §§ 552(a)(4)(B), (b)(1)-(9). The agency must

demonstrate the validity of any exemption that it asserts. See id.; Beck v. Dep’t of Justice, 997

F.2d 1489, 1491 (D.C. Cir. 1993) (“Consistent with the purpose of the Act, the burden is on the

agency to justify withholding requested documents.”) In addition, summary judgment may be

granted on the basis of the agency’s accompanying affidavits or declarations if they describe “the

justifications for nondisclosure with reasonably specific detail, demonstrate that the information

withheld logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor evidence of agency bad faith.” Military Audit Project v. Casey, 656

F.2d 724, 738 (D.C. Cir. 1981). These affidavits may be submitted by an official who

coordinated the search, and need not be from each individual who participated in the search. See

SafeCard Servs. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991). Where the adequacy of the

search is in doubt, the agency “must show beyond material doubt . . . that it has conducted a

search reasonably calculated to uncover all relevant documents.” Weisberg, 705 F.2d at 1351.

But “[t]here is no requirement that an agency search every record system.” Oglesby v. U.S. Dep’t

of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990).

       An agency also has the burden of detailing what proportion of the information in a

document is nonexempt and how that material is dispersed throughout the document. Mead Data

Cent., Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977). Any nonexempt

information that is reasonably segregable from the requested records must be disclosed. Oglesby


                                                 10
v. U.S. Dep’t of the Army, 79 F.3d 1172, 1178 (D.C. Cir. 1996). In addition, district courts are

obligated to consider segregability issues sua sponte even when the parties have not specifically

raised such claims. Trans-Pac. Policing Agreement v. U.S. Customs Serv., 177 F.3d 1022, 1028

(D.C. Cir. 1999).

                                        III. DISCUSSION

       The parties have filed cross-motions for summary judgment regarding Defendants’

production of documents in response to Plaintiff’s FOIA requests. However, Plaintiff does not

dispute the adequacy of Defendants’ search or Defendants’ withholding of certain documents not

related to Gentry or Greenly. Accordingly, the Court may grant summary judgment to

Defendants with respect to those issues and limit its inquiry to the areas actually in dispute. First,

Plaintiff contends that Defendants may not withhold on privacy grounds the video recordings

purportedly showing Greenly and Gentry killing a black bear and Gentry displaying the stuffed

bear in his “game room.” Second, Plaintiff argues that Defendants may not redact Greenly’s and

Gentry’s names and faces from responsive records relating to Defendants’ investigation into their

misconduct. Third, Plaintiff objects to Defendants’ withholding of a presentence investigation

report relating to Greenly. Fourth, Plaintiff objects to Defendants’ withholding of certain records

under Exemption 7(E). The Court shall address each of these contentions below.

       A.      Video Recordings of Greenly and Gentry

       Defendants claim that three video recordings responsive to Plaintiff’s request are exempt

from disclosure pursuant to FOIA Exemptions 6 and 7(C). Exemption 6 protects information

about individuals in “personnel and medical files and similar files the disclosure of which would

constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Exemption


                                                 11
7(C) protects from disclosure “records or information compiled for law enforcement purposes,

but only to the extent that the production of such records and information . . . could reasonably be

expected to constitute an unwarranted invasion of personal privacy.” Id. § 552(b)(7)(C).10

Exemptions 6 and 7(C) require the court to balance the privacy interests of the individual whose

records are sought with the public’s interests in their disclosure. Beck v. Dep’t of Justice, 997

F.2d at 1491. The Supreme Court has broadly interpreted the personal privacy interests protected

by Exemption 7(C).11 Id.; see U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the

Press, 489 U.S. 749, 765-66 (1989) (recognizing a strong privacy interest in individualized

information collected by law enforcement agencies). It has long been recognized that disclosing

information about an individual’s involvement in law enforcement proceedings may constitute an

unwarranted invasion of personal privacy for purposes of Exemption 7(C). See Schrecker v. U.S.

Dep’t of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003) (“On the privacy side of the ledger, our

decisions have consistently supported nondisclosure of names or other information identifying

individuals appearing in law enforcement records, including investigators, suspects, witnesses,

and informants.”)

       In SafeCard Services, Inc. v. SEC, 926 F.2d 1197 (D.C. Cir. 1991), the D.C. Circuit

explained that the personal information of individuals contained in law enforcement records are



       10
         Plaintiff does not argue that these videos (and other records compiled by Defendants)
were not compiled for law enforcement purposes.
       11
          Because Exemption 7(C) is somewhat broader than Exemption 6, see Nat’l Archives &
Records Admin. v. Favish, 541 U.S. 157, 165-66 (2004), the Court need not address Exemption 6
separately. In any event, the D.C. Circuit “has deemed the privacy inquiry of Exemptions 6 and
7(C) to be essentially the same.” Judicial Watch, Inc. v. Dep’t of Justice, 365 F.3d 1108, 1125
(D.C. Cir. 2004).

                                                 12
presumptively exempt under Exemption 7(C) because, “unless there is compelling evidence that

the agency denying the FOIA request is engaged in illegal activity, and access to the names of

private individuals appearing in the agency’s law enforcement files is necessary in order to

confirm or refute that evidence, there is no reason to believe that the incremental public interest

in such information would ever be significant.” Id. at 1205-06; see Nation Magazine v. U.S.

Customs Serv., 71 F.3d 885, 896 (D.C. Cir. 1995) (“As a general rule, SafeCard directs an

agency to redact names, addresses, or other identifiers of individuals mentioned in investigatory

files in order to protect the privacy of those persons.”)12 However, this presumption does not

apply where an individual has voluntarily disclosed his involvement in the records at issue. See

Nation Magazine, 71 F.3d at 896 (holding that an individual’s public statements that he was

involved with federal drug interdiction operations “effectively waive [his] right to redaction of

his name from documents on events that he has publicly disclosed.”) Similarly, at least one court

in this District has found that this presumption should not apply in cases where the individual’s

identity has already been disclosed via the filing of criminal charges against the individual. See,

e.g., Long v. U.S. Dep’t of Justice, 450 F. Supp. 2d 42, 69 (D.D.C. 2006) (“[T]he categorical rule

announced in SafeCard Services . . . does not apply where plaintiffs are seeking information

solely about individuals who have been publicly charged in a criminal case or publicly named in

a civil action.”)

        Although Defendants have refrained from explicitly confirming that the individuals in the

three videos are Greenly and Gentry, there is no question that it is their privacy interests that


        12
          Although SafeCard focused on names and addresses, the D.C. Circuit has applied it to
other personal information such as photographs. See, e.g., Accuracy in Media, Inc. v. Nat’l Park
Serv., 194 F.3d 120 (D.C. Cir. 1999).

                                                  13
Defendants are seeking to protect by withholding the videos.13 Defendants admit that the

individuals on Disk 9 (the video of the bear shooting) “were subjects of the FWS investigation,”

and Defendants admit that this video was recovered from the taxidermist who stuffed the bear,

who had received the video from Gentry. See Vaughn Index at 3; Defs.’ Resp. Stmt. ¶ 3.

Similarly, Defendants admit that Disk 6, created from Disk 8, shows a stuffed Cubby in Gentry’s

game room and that this footage was aired on TV three times in 2006. See Defs.’ Resp. Stmt. ¶

5. Moreover, Defendants have argued in their briefs that the videos were withheld to protect

Greenly’s and Gentry’s privacy interests. See, e.g., Defs.’ Reply at 3 (“There is no doubt that the

disclosure of these videos would result in an invasion of their [Greenly’s and Gentry’s] privacy.”)

       Therefore, the question before the Court is whether three video recordings of the targets

of an agency investigation that were created by those targets and obtained during that

investigation may be withheld on privacy grounds pursuant to Exemption 7(C) when the targets

of the investigation have been publicly charged with federal crimes arising out of that

investigation and have entered plea agreements with the government to resolve those charges.

The case law requires that the Court balance the privacy interests of Greenly and Gentry in these

videos with the public interest in disclosure.

               1.      The Private Interest in Withholding the Videos

       Defendants maintain that “[l]ike all private individuals, Mr. Gentry and Mr. Greenly have

a substantial privacy interest in not being associated with law enforcement proceedings.” See

Defs.’ Reply at 2. That may be true, but in this case, the cat is out of the bag: Gentry and Greenly


       13
         Defendants also contend that, with respect to the videos on Disks 6 and 8, Gentry’s
family members have a protectable privacy interest as well. The Court shall address this interest
below.

                                                 14
were publicly charged in an indictment with violations of the Lacey Act as a result of

Defendants’ investigation and ultimately pled guilty in plea agreements with the government.

Therefore, whatever privacy interest Gentry and Greenly have in the videos, it cannot be their

interest in keeping their names out of law enforcement proceedings.

       That is not to say that Gentry and Greenly have no privacy interests in the videos that are

protected by Exemption 7(C). The Supreme Court has recognized, for example, that convicted

criminals have a privacy interest in their rap sheets, notwithstanding the fact that records of prior

convictions are publicly available. See Dep’t of Justice v. Reporters Comm. for Freedom of the

Press, 489 U.S. 749, 762-71 (1989); id. at 770 (“[T]he fact that an event is not wholly ‘private’

does not mean that an individual has no interest in limiting disclosure or dissemination of the

information.” (citation and quotation marks omitted)). Courts have also generally recognized

that individuals have a particular interest in avoiding public disclosure of their images. See, e.g.,

Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 170 (2004) (“FOIA recognizes

surviving family members’ right to personal privacy with respect to their close relative’s death-

scene images.”); Times Picayune Pub’g Corp. v. U.S. Dep’t of Justice, 37 F. Supp. 2d 472, 477

(E.D. La. 1999) (rejecting FOIA request for convicted defendant’s mug shot, noting that “a mug

shot’s stigmatizing effect can last well beyond the actual criminal proceedings”). Therefore, the

Court finds that Greenly and Gentry have some privacy interest in preventing the disclosure of

inculpatory video recordings containing their likenesses.

       Given the particular circumstances of this case, however, Gentry’s and Greenly’s privacy

interests are quite attenuated. Unlike surveillance tapes that capture a person’s image without

their consent, the videos at issue here were created by Gentry and Greenly expressly for


                                                 15
distribution to the public. With respect to Disk 9, Gentry prepared the video for later use on

television or a music video, and he later distributed that video to the taxidermist, who gave it

voluntarily to FWS investigators. The video on Disk 8 was filmed for the purpose of creating a

video segment (Disk 6) that would be (and ultimately was) aired on national cable television.

There is nothing in the record to suggest, and Defendants have not argued, that Gentry and

Greenly appeared in these videos without their knowing consent. Under these circumstances,

neither Gentry nor Greenly could have expected that their appearances on these videos would

remain private. See Nation Magazine, 71 F.3d at 896 (finding that public disclosures effectively

waive the right to redaction); Hertzberg v. Veneman, 273 F. Supp. 2d 67, 88-89 (D.D.C. 2003)

(finding minimal privacy interest with respect to individuals who voluntarily turned over their

“home videos” with no assurances of confidentiality). Accordingly, their privacy interests in

nondisclosure are minimal.14

       Defendants argue that Gentry’s privacy interests are substantial because the release of the

videos could reasonably be expected to lead to embarrassment or harassment. Defendants point

to negative comments on Plaintiff’s website about Gentry and his unlawful conduct as evidence

of the harassment that is likely to come if the videos are disclosed. However, the comments

identified by Defendants are based on information that was publicly disclosed during the criminal



       14
           Plaintiff argues that Gentry’s status as a country music star further diminishes his right
to privacy. It is true that some courts have suggested that “public figures” have a diminished
right to privacy under FOIA, but nearly all of these cases involve government officials or
candidates for federal office, not celebrities from the world of entertainment. See, e.g., Nation
Magazine, 71 F.3d at 894 n.9; Common Cause v. Nat’l Archives & Records Serv., 628 F.2d 179,
184 (D.C. Cir. 1980). Moreover, the parties dispute the extent to which Gentry qualifies as a
“public figure” and his level of fame as a country music star. Accordingly, the Court declines to
consider Gentry’s celebrity as a factor in the considering his privacy interest in the videos.

                                                 16
proceedings against Gentry and Greenly, which occurred roughly four years ago. It is unclear

how the release of the videos at issue would materially add to the invasion of privacy that has

already occurred. Moreover, the relevant question is not whether there is likely to be an

intrusion, but whether any intrusion is “unwarranted.” See 5 U.S.C. § 552(b)(7)(C) (exempting

records only to the extent that they “could reasonably be expected to constitute an unwarranted

invasion of personal privacy”) (emphasis added). To the extent that Defendants seek to protect

Gentry and Greenly from opprobrium based on their unlawful conduct, such an invasion of

privacy is not necessarily unwarranted. Cf. Cong. News Syndicate v. U.S. Dep’t of Justice, 438 F.

Supp. 538, 544 (D.D.C. 1977) (rejecting argument that embarrassment to innocent political

contributors due to the “aura of Watergate” provides a basis for nondisclosure on the ground that

“the risk of such invasion [of privacy] was assumed by anyone making or receiving contributions

reportable under [federal law]”), cited with approval in Common Cause v. Nat’l Archives &

Records Serv., 628 F.2d 179, 184 n.12 (D.C. Cir. 1980). Therefore, the Court finds that the

Gentry and Greenly have minimal privacy interests that would be protected by withholding these

videos.

          In their opposition to Plaintiff’s motion for summary judgment, Defendants argue for the

first time that because Disks 6 and 8 show the interior of Gentry’s family home, they should be

withheld to protect the privacy interests of Gentry’s family members. Defendants cite New York

Times Co. v. NASA, 782 F. Supp. 628 (D.D.C. 1991), a case in which the court found that

relatives of the astronauts who perished in the Challenger explosion had a privacy interest in a

tape that contained recordings of the astronauts’ voices during their final moments. That case,

however, is quite distinct from this one. Here, the only plausible privacy interest that Gentry’s


                                                 17
family members have is avoiding disclosure of images of the interior of their home.15 Again,

Gentry allowed this video to be filmed in the home, and Defendants have produced no evidence

that the family members (who do not appear in the videos) objected to this footage. Indeed, the

contents of Disk 6 were shown on national television, and Gentry’s family members were

presumably aware that the videographer who shot the raw footage on Disk 8 was doing so for the

express purpose of producing a segment for distribution to a national audience. Accordingly,

Defendants have failed to show that Gentry’s family members have anything more than a de

minimis privacy interest in the content on Disks 6 and 8.

               2.      The Public Interest in Disclosing the Videos

       Defendants argue that there is no public interest in disclosing the three videos sought by

Plaintiff because the videos do not contain any information that would, if revealed, shed light on

the conduct of any government agency. The Supreme Court has long recognized that the central

purpose of FOIA is “to open agency action to the light of public scrutiny.” Dep’t of Air Force v.

Rose, 425 U.S. 352, 372 (1976). “Official information that sheds light on an agency’s

performance of its statutory duties falls squarely within that statutory purpose. That purpose,



       15
          Defendants suggest that the video footage might disclose the location of Gentry’s home
because it contains views of the area immediately outside the home. See Supp. Dean Decl. ¶¶ 3,
5. However, courts have recognized that “disclosure of site specific information is not
‘inherently and always a significant threat’ to privacy.” Nat’l Ass’n of Home Builders v. Norton,
309 F.3d 26, 36 (D.C. Cir. 2002); see also Hertzberg, 273 F. Supp. 2d at 88 (“[T]he privacy
interest of the homeowners in their names, addresses and other identifying information—such as
the location of their homes—is insignificant in this case.”) Furthermore, Plaintiff does not object
to the redaction of certain information, such as street signs, that could reveal the specific address
of Gentry’s house. The Court finds that such redactions would sufficiently protect the Gentry
family’s privacy interest in the location of their residence. The Court agrees with Plaintiff,
however, that views of a city skyline (which could disclose the city in which Gentry lives) need
not be redacted.

                                                 18
however, is not fostered by disclosure of information about private citizens that is accumulated in

various governmental files but that reveals little or nothing about an agency’s own conduct.”

Reporters Committee, 489 U.S. at 773. However, the D.C. Circuit has explained that “the mere

fact that records pertain to an individual’s activities does not necessarily qualify them for

exemption. Such records may still be cloaked with the public interest if the information would

shed light on agency action.” Nation Magazine, 71 F.3d at 894-95. The question is whether the

disclosure “contribut[es] significantly to public understanding of the operations or activities of

the government.” Reporters Committee, 489 U.S. at 775. The public interest analysis focuses on

the public’s right to know “what the Government is up to,” id. at 780; neither the identity of the

FOIA requester nor the purpose for which the records are requested is relevant. Horowitz v.

Peace Corps, 428 F.3d 271, 278 (D.C. Cir. 2005).

       Plaintiff argues that the public interest will be served by disclosure because the videos

will shed light on why the government permitted Gentry and Greenly to plead guilty to relatively

minor charges. Plaintiff points to other cases involving Lacey Act violations in which defendants

received terms of imprisonment for their crimes, whereas Gentry and Greenly got off with

probation, fines, and restitution.16 Plaintiff argues there is a strong public interest in the videos

because they will assist the public in understanding the operation of FWS in enforcing laws

protecting animals. In Reporters Committee, the Supreme Court recognized that “matters of

substantive law enforcement policy . . . are properly the subject of public concern.” 489 U.S. at



       16
           Plaintiff also argues that Gentry (and possibly Greenly) could have been (but were not)
prosecuted under 18 U.S.C. § 48, a federal statute criminalizing the creation, sale, or possession
of certain depictions of animal cruelty. However, the Supreme Court recently struck down that
statute as unconstitutionally overbroad. See United States v. Stevens, 130 S. Ct. 1577 (2010).

                                                  19
766 n.18. Accordingly, courts have found that the public has an interest in obtaining records that

reveal the manner in which the government investigates and prosecutes criminal activity. See,

e.g., Nation Magazine, 71 F.3d at 895 (finding a public interest in records pertaining to federal

authorities’ drug interdiction efforts); Steinberg v. U.S. Dep’t of Justice, 179 F.R.D. 366, 370

(D.D.C. 1998) (finding a “significant” public interest in the disclosure of documents relating to

the criminal investigation of alleged counter-terrorist activities); see also Globe Newspaper Co.

v. FBI, No. 91-13257, 1992 WL 396327, at *4 (D. Mass. Dec. 29, 1992) (finding that the public

interest in finding out how much the government paid an informant outweighed the informant’s

de minimis privacy interest). Thus, the public has an interest in finding out whether and under

what circumstances certain individuals receive preferential treatment from government

investigators and prosecutors. See, e.g., Lissner v. U.S. Customs Serv., 241 F.3d 1220, 1223 (9th

Cir. 2001) (finding that there was a public interest in determining whether Customs officials gave

preferential treatment to law enforcement officers who committed a crime).17

       Defendants argue that these videos are relevant only as to the unique facts and

circumstances of Gentry’s and Greenly’s criminal proceedings and thus would not shed any light

on the government’s operations as a whole. The Court recognizes that generally speaking,

information relating to a single criminal investigation will shed more light on the conduct of the



       17
          Plaintiff does not argue that there was any negligence or misfeasance on the part of
government officials in investigating or prosecuting Gentry and Greenly. “[W]here there is a
privacy interest protected by Exemption 7(C) and the public interest being asserted is to show
that responsible officials acted negligently or otherwise improperly in the performance of their
duties, the requester must . . . produce evidence that would warrant a belief by a reasonable
person that the alleged Government impropriety might have occurred.” Nat’l Archives &
Records Admin. v. Favish, 541 U.S. 157, 174 (2004). Defendants have not argued that the
Favish standard should apply in this case.

                                                 20
individuals being investigated than on the government agencies doing the investigation. But

unlike criminal rap sheets and other personal data that happens to be warehoused by the

government, see Reporters Committee, 489 U.S. at 774-75, the videos in question were gathered

by Defendants in the course of investigating federal crimes and were relied on by the government

in making the decision to charge Gentry and Greenly with violations of federal law. Therefore,

the videos will assist the public in learning “what the Government is up to” with respect to

prosecutions for Lacey Act violations. Compare Prison Legal News v. Exec. Office for U.S.

Attorneys, No. 08-cv-1055, 2009 WL 2982841, at *3 (D. Colo. Sept. 16, 2009) (discussing the

public’s interest in evaluating the government’s decision to seek the death penalty). Defendants

argue that because FWS and DOI do not make decisions about what crimes to charge or what

plea offers to make (as those decisions are made by the Department of Justice), disclosure of the

videos will not shed any light on Defendants’ conduct. However, the public interest in disclosure

under FOIA is not limited to the agency processing the request for records; the public has a right

to know what their “government” is up to, not just what a particular agency is up to. Federal

agencies often take action based on information in records maintained by other agencies. See,

e.g., Lardner v. Dep’t of Justice, 638 F. Supp. 2d 14, 28 (D.D.C. 2009) (finding public interest in

records held by the Department of Justice because it sheds light on the President’s exercise of

clemency power), appeal docketed, No. 09-5337 (D.C. Cir. Nov. 23, 2009). Therefore, the Court

finds that there is a cognizable public interest in releasing the videos that must be balanced

against the privacy interests of Gentry and Greenly.

               3.      Balance of Interests

       The Court finds that the public interest in disclosing the three videos outweighs the


                                                 21
privacy interests of Gentry and Greenly in withholding them. These videos are undoubtedly a

critical aspect of the evidence gathered by Defendants to support the charges brought against

Gentry and Greenly; indeed, the contents of Disk 9 are explicitly referenced in Gentry’s plea

agreement. Although the public interest in their disclosure may not be great, it outweighs the

minimal privacy interests of Gentry and Greenly. These videos were willingly and knowingly

made for the purpose of distributing their contents to the public on television or in a music video.

Indeed, the contents of Disk 6 were actually broadcast three times on national television.

Defendants obtained the videos voluntarily from third parties during their investigation, and

those third parties had obtained them voluntarily from Gentry. Accordingly, neither Gentry nor

Greenly could reasonably expect that their appearances on the videos would remain private.

Therefore, the Court shall order Defendants to disclose the videos to Plaintiff after making any

further redactions necessary to protect the privacy interests of other parties who may appear in

the videos.18 Plaintiff’s motion for summary judgment shall be granted-in-part with respect to

these videos, and Defendants’ motion for summary judgment shall be denied-in-part.

       B.      Photographs of Gentry and Greenly and Records Redacting Their Names

       Plaintiff objects to Defendants’ redactions of the faces of Gentry and Greenly in certain

photographs released to Plaintiff as well as the redaction of their names in other responsive

records. Plaintiff contends that these photographs and records should be produced without

redactions because it is clear whose faces and names are being redacted and several unredacted




       18
         The only redactions that the parties have identified as potentially necessary are
redactions of information that would reveal the specific location of Gentry’s home, which is
portrayed in Disks 6 and 8.

                                                22
photographs are publicly available, diminishing any privacy interests in other photographs.19

       The public interest in disclosing these materials is the same as the public interest in the

videos. However, the privacy interests of Gentry and Greenly in these materials are quite

different. Unlike the videos, which the parties agreed were created for public distribution, there

is no similar evidence in the record that establishes that the photographs at issue were ever

intended to be distributed publicly. According to the supplemental declaration of Marion Dean,

the photographs appear to be personal photographs collected from suspects, and FWS has no

evidence that they were ever distributed publicly (except for one photograph that has since been

released). Supp. Dean Decl. ¶¶ 12-14. Although there is evidence in the record to suggest that at

least some of these photos were taken deliberately by Gentry or Greenly and staged to make it

look as if Cubby was killed in a “fair chase” hunt, that does not establish that the photos were

taken for public dissemination. With respect to the investigation records with redacted names,

Gentry and Greenly had no involvement in their creation, and it certainly cannot be said that they

waived any privacy rights in those records.

       The fact that it may be obvious to Plaintiff whose faces or names are redacted from these

records does not mean that the subjects of those redactions have no privacy interest in avoiding

disclosure. See Taylor v. U.S. Dep’t of Justice, 268 F. Supp. 2d 34, 38 (D.D.C. 2003) (“[T]he

fact that the requestor might be able to figure out some or all of the individuals’ identities

through other means, or the fact that their identities have already been disclosed, does not

diminish their privacy interests in not having the documents disclosed.” (citation omitted)).



       19
         Defendants have produced one photograph that Plaintiff identified as publicly available.
See Supp. Dean Decl. ¶ 12.

                                                  23
Individuals have a privacy interest even as to information that has been previously disclosed

publicly. Reporters Committee, 489 U.S. at 763-64. This Court is mindful that in the internet

age, pictures and personal information can cascade through networks to millions of people based

on a single disclosure. Exemption 7(C) is designed to protect individuals from the stigmatizing

effect of having their names associated with law enforcement records. Therefore, the Court finds

that the public interest in disclosing the names of Gentry and Greenly in FWS investigation

records does not outweigh their privacy interests in avoiding such a disclosure.

       Plaintiff argues that because some of the images of Gentry and Greenly appear to be in

the public domain, their privacy interests in similar photographs is diminished. However, an

agency need not disclose an exempt record unless there is an “identical” record in the public

domain, and it is the requester’s burden to show that the information is freely available. Davis v.

U.S. Dep’t of Justice, 968 F.2d 1276, 1280 (D.C. Cir. 1992). Except for one photograph which

Defendants subsequently released, Plaintiff has not shown that the same photographs redacted by

Defendants are publicly available. Although Gentry and Greenly have a lesser privacy interest in

photographs that they voluntarily took, the Court finds that the public interest in showing their

faces does not outweigh their privacy interests in protecting their own images. Accordingly, the

Court shall deny-in-part Plaintiff’s motion for summary judgment with respect to the redactions

of Greenly’s and Gentry’s names and faces; the Court shall grant-in-part Defendants’ motion for

summary judgment with respect to these records.

       C.      The Presentence Report

       Plaintiff objects to the withholding of the Presentence Investigation Report (“Presentence

Report”) prepared for the judge who sentenced Gentry and Greenly. Defendants have withheld


                                                24
the Presentence Report in its entirety pursuant to FOIA Exemptions 3, 5, 6, and 7(C). According

to the supplemental declaration of Marion Dean, the Presentence Report contains diagnostic

opinions and offense level computations prepared by a probation officer for Greenly, including a

narrative of the subject’s criminal offense and behavior. Supp. Dean Decl. ¶ 8. Three pages in

the report containing this information were withheld under Exemption 3. Dean Decl. ¶ 15. Ms.

Dean also states that the report contains highly sensitive personal and financial information

regarding Greenly and his family, and this material was withheld under Exemptions 6 and 7(C).

Supp. Dean Decl. ¶ 10. Ms. Dean further states that the report was prepared by employees of the

judicial branch and given to Defendants, and that the report is therefore an inter-agency

memorandum not routinely available in civil discovery and thus exempt under Exemption 5. Id.

¶ 11. Plaintiff does not object to the withholding of certain information in the Presentence

Report but contends that there are nonexempt parts of the report that must be disclosed and asks

this Court to conduct an in camera inspection to determine whether segregable parts of the

Presentence Report should be disclosed.

        The Supreme Court has held that any information in a presentence report that relates to

confidential sources, diagnostic opinions, and other information that may cause harm to the

defendant or to third parties is exempt from disclosure under FOIA Exemption 3. See U.S. Dep’t

of Justice v. Julian, 486 U.S. 1, 9 (1988) (holding that Federal Rule of Criminal Procedure

32(c)(3)(A) and 18 U.S.C. § 4208(c) prohibit disclosure as to these three categories of

information). Thus, to the extent the Presentence Report contains this information, Defendants

are justified in withholding it.

        As discussed in the previous section, sensitive personal information may be withheld


                                                25
under Exemptions 6 and 7(C) when the privacy interests are not outweighed by the public

interest in disclosure. According to Ms. Dean, personal identifying information for Mr. Greenly

and his family are scattered throughout the report. Supp. Dean Decl. ¶ 10. This Court is familiar

with the contents of presentence investigation reports and agrees that they contain highly

sensitive information about convicted criminals awaiting sentencing. It is for this very reason

that the reports are generally not made publicly available to third parties. Julian, 486 U.S. at 13.

Accordingly, it is appropriate to protect this information from disclosure to third parties pursuant

to Exemption 6. See Crooker v. U.S. Parole Comm’n, 760 F.2d 1, 4 n.2 (1st Cir. 1985) (“We

suspect that exemption 6 would be invoked when the disclosure of presentence reports would

implicate protectible privacy interests.”); Berry v. Dep’t of Justice, 733 F.2d 1343, 1352-53 (9th

Cir. 1984) (noting that presentence reports may be withheld under Exemption 6). Greenly’s

privacy interests in his Presentence Report are substantial. By contrast, there is not a significant

public interest in disclosure. Accordingly, the Court finds that the Presentence Report is exempt

from disclosure under Exemptions 6 and 7(C).

       Defendants also invoke Exemption 5, which protects “inter-agency or intra-agency

memorandums or letters which would not be available by law to a party other than an agency in

litigation with the agency.” 5 U.S.C. § 522(b)(5). Exemption 5 applies to materials that would

be privileged in the civil discovery context, such as materials protected by the deliberative

process privilege, the attorney-client privilege, and the attorney work-product privilege. See

NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975). In Department of Justice v. Julian,

the Supreme Court held that Presentence Reports were not covered by Exemption 5 when they

are requested by the prisoners themselves because they, unlike third parties, have a right to see


                                                 26
them. See 486 U.S. at 12-14. It appears to be an open question in this Circuit whether

Exemption 5 applies to presentence reports requested by third parties on the grounds that such

materials would not routinely be available in civil discovery. Because it is unnecessary to reach

this issue in light of the finding that the Presentence Report is covered by Exemptions 3, 6, and

7(C), the Court shall not address the parties’ arguments regarding the applicability of Exemption

5.

       The Court declines Plaintiff’s request to review the Presentence Report in camera. “If a

district court believes that in camera inspection is unnecessary to make a responsible de novo

determination on the claims of exemption, it acts within its broad discretion by declining to

conduct such a review.” Juarez v. Dep’t of Justice, 518 F.3d 54, 60 (D.C. Cir. 2008) (internal

citations and quotation marks omitted). Accordingly, the Court shall grant-in-part Defendants’

motion for summary judgment with respect to withholding the Presentence Report.

       D.      Records Withheld Under Exemption 7(E)

       Plaintiff objects to “numerous videos and photographs that were withheld in full” on Disk

7.20 Defendants have explained that the 33 files withheld in full on Disk 7 are withheld pursuant

to FOIA Exemptions 6, 7(C), and 7(E). See Supp. Dean Decl. ¶ 16. Exemption 7(E) protects

from disclosure law enforcement records that “would disclose techniques and procedures for law

enforcement investigations . . . if such disclosure could reasonably be expected to risk

circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). Information that relates to law enforcement

techniques, policies, and procedures is properly withheld under this exemption. See Boyd v.


       20
         In its motion for summary judgment, Plaintiff also objected to three withheld pages that
were not listed on Defendants’ Vaughn index. Defendants have since released those three pages.
See Supp. Dean Decl. ¶ 18.

                                                27
Bureau of Alcohol, Tobacco, Firearms, and Explosives, 570 F. Supp. 2d 156, 158 (D.D.C. 2008).

According to the supplemental declaration of Marion Dean, these 33 files were withheld because

they reveal specific details of surveillance techniques, including equipment used and location and

timing of use, the revelation of which could compromise FWS’s ability to conduct future

investigations at various National Wildlife Refuges. Supp. Dean Decl. ¶ 16. Plaintiff contends

that the statements of Ms. Dean are not specific enough to meet the agency’s burden of

establishing that the records withheld are exempt. The Court disagrees. Ms. Dean has explained

that although trespassers and poachers on Wildlife Refuges likely know that they are subject to

surveillance, the details of the surveillance techniques are unknown to them. Dean Decl. ¶ 29.

The Court is satisfied that documents which disclose the location and timing of such surveillance

could be reasonably expected to risk circumvention of the law. Accordingly, the Court finds that

these 33 files may be withheld under Exemption 7(E). Because the records may be withheld in

their entirety pursuant to that exemption, the Court need not address whether they may also be

withheld pursuant to Exemptions 6 and 7(C). The Court shall grant-in-part Defendants’ motion

for summary judgment and deny-in-part Plaintiff’s motion for summary judgment with respect to

these files.

        E.     Segregability

        The Court has an affirmative obligation to address the issue of segregability sua sponte.

Trans-Pac. Policing Agreement v. U.S. Customs Serv., 177 F.3d 1022, 1028 (D.C. Cir. 1999).

FOIA requires that an agency produce “any reasonably segregable portion” of a record that is not

exempt from disclosure. 5 U.S.C. § 552(b). According to her declaration, Marion Dean

personally reviewed each of the documents included in the Vaughn index and conducted a


                                                28
thorough segregability analysis. Dean Decl. ¶ 32. Ms. Dean avers that all reasonably segregable

factual material has been released from the documents and disks included in the Vaughn index.

Id. ¶ 33. The Vaughn index itself provides detailed descriptions of each document and portions

that are withheld either in part or in whole. The Court has reviewed the Vaughn index and is

satisfied that Defendants have produced all reasonably segregable nonexempt material.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court shall GRANT-IN-PART and DENY-IN-PART

Defendants’ [16] Motion for Summary Judgment Or Alternatively, Motion for Partial Summary

Judgment and In Camera Review of Certain Records. Defendants’ motion shall be granted

except with respect to the three video recordings contained on Disks 6, 8, and 9, which

Defendants shall disclose to Plaintiff after making any necessary redactions. The Court shall

GRANT-IN-PART Plaintiff’s Motion for Summary Judgment with respect to these three video

recordings and DENY-IN-PART in all other respects. An appropriate Order accompanies this

Memorandum Opinion.



Date: August 12, 2010

                                                         /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                               29